PER CURIAM
This is an action by the plaintiffs to recover damages sustained when their private aircraft was destroyed by high winds while stored upon defendants’ premises at the Troutdale Airport near Portland. The trial court found that the aircraft was damaged as a direct result of the negligence of the defendants in using worn and frayed lines with which to tie down the plane, and that the damage occurred while the winds were within the limits anticipated in warnings transmitted to defendants.
We have reviewed the record and find substantial evidence to support the findings of the trial court. The judgment is affirmed